Case: 10-70017     Document: 00511505895          Page: 1    Date Filed: 06/10/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 10, 2011

                                       No. 10-70017                         Lyle W. Cayce
                                                                                 Clerk

FARYION EDWARD WARDRIP,

                                                   Petitioner - Appellee
v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent - Appellant




                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 7:01-CV-247


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        We VACATE the April 9, 2010 judgment of the district court and
REMAND for reconsideration in light of the Supreme Court’s decision in Cullen
v. Pinholster, 131 S. Ct. 1388 (2011).
        VACATED and REMANDED.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.